Campbell, J:
The plaintiff sued Foster for the conversion of certain goods mortgaged, to them by one Johnson on the 31st day of August, 1875. The mortgage covered expressly not only all goods then in store, but all other goods to be thereafter put there. The goods in question were not put there until the 4th of October, 1875. The mortgage was filed November 4th, 1875. Foster bought the goods on the 6th of November, in good faith, but with actual knowledge of the mortgage. The court below held that he held them free of the mortgage.
*369■ We need not inquire whether this would have been so if he had no such actual knowledge. As between the mortgagees and Johnson there can be no doubt the goods were bound, and the latter could not refuse to deliver them up. We know of no principle which puts a purchaser with notice on any better footing than his vendor. Foster was therefore guilty of the conversion charged against him.
The finding of facts shows the value of the property to have been one hundred and ninety-four dollars. The judgment below must be reversed, and judgment entered against Foster for that sum, with interest from February 17, 1877, the date of the finding, and costs of both courts.
The other Justices concurred.